Citation Nr: 0116956	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  94-49 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for uveitis, currently 
rated as 10 percent disabling, to include consideration of an 
extraschedular rating. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In a January 1999 order, the United States Court of Appeals 
for Veterans Claims (Court) remanded to the Board the issue 
of increased rating for uveitis, including on an 
extraschedular basis, noting that a May 1997 Board decision 
failed to address this issue to which a notice of 
disagreement had been entered, and that a statement of the 
case had not been entered as to this increased rating issue.  
In December 1999, the Board in turn remanded the case to the 
RO to conduct an eye examination, to adjudicate the issue of 
increased rating for uveitis, including consideration of 
referral for an extraschedular rating, and to issue a 
statement of the case.  The veteran was afforded a VA eye 
examination in January 2000.  The RO issued a statement of 
the case in October 2000, and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
October 2000.  The RO issued a supplemental statement of the 
case addressing additional evidence submitted, and the case 
was returned to the Board for further appellate 
consideration. 

The schedular rating is addressed in the Board's merits 
decision below, while referral for an extraschedular rating 
is addressed in the REMAND portion of this decision.


FINDING OF FACT

The veteran's corrected right eye visual acuity is  20/30 
near and 20/30 distance, with corrected vision of the left 
eye at hand movement near and hand movement at distance, with 
no visual field deficits; uveitis causes some pain and 
episodic incapacity of the right eye. 
CONCLUSION OF LAW

The schedular criteria for a 20 percent rating for bilateral 
uveitis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.75, 4.83a, 
4.84a, Diagnostic Code 6000, Table V (2000).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, with regard to the claim for increased 
schedular rating for bilateral uveitis, the requirements of 
the Veterans Claims Assistance Act of 2000 have been met.  
The Board notes that the veteran has been afforded a VA eye 
examination in January 2000 and VA medical treatment records 
have been obtained.  The RO requested from the veteran 
information pertaining to symptomatology since service and 
any physician statements reflecting treatment since discharge 
from service, and advised him in the statement of the case 
what must be demonstrated to establish an increased rating.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment records which might be 
relevant to the veteran's claim, and the veteran has not 
identified any additional treatment records which have not 
been obtained.  Accordingly, with regard to the issue of an 
increased schedular rating for uveitis, no further assistance 
to the veteran in acquiring medical evidence is required by 
the new statute.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's bilateral uveitis disability is rated under 38 
C.F.R. § 4.84a, Diagnostic Code 6000.  According to 
Diagnostic Code 6000, ratings for unhealed eye injuries and 
other diseases of the eyes listed in Diagnostic Codes 6000 
through 6008 (uveitis, keratitis, scleritis, iritis, 
cyclitis, choroiditis, retinitis, recent intra-ocular 
hemorrhage, and detachment of the retina) are to be rated 
from 10 to 100 percent under the criteria for impairment of 
visual acuity or field loss, pain, rest-requirements or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, with 10 
percent being the minimum rating during active pathology.  38 
C.F.R. § 4.84a, Diagnostic Code 6000.

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Ratings are determined by the intersection of the horizontal 
row appropriate for one eye and the vertical column 
appropriate to the other eye from Table V.  38 C.F.R. §§ 
4.83a, 4.84a, Table V (2000).  

Service connection for defective vision of the left eye was 
established, with a 30 percent rating under Diagnostic Code 
6070 assigned effective from December 1976, with periods of 
temporary total ratings associated with hospitalization or 
surgical treatment, and special monthly compensation.  The 
medical evidence at the time included that the veteran had 
severe inflammation (iritis) in the left eye, related to his 
service-connected ankylosing spondylitis (arthritis of the 
spine), which caused severe pain and decreased vision.  

Service connection was also granted for uveitis of the left 
eye, rated as 10 percent disabling under Diagnostic Code 6000 
from December 1976, and as noncompensably disabling from 
December 1978.  In September 1987, the veteran began 
experiencing iritis in the right eye, which was also 
determined by the medical evidence to be a manifestation of 
the service-connected ankylosing spondylitis.  Based on this 
evidence, effective from September 1987, the veteran was 
granted an additional rating of 10 percent (the minimum 
rating during active pathology) under Diagnostic Code 6000 
for bilateral uveitis; the RO appears to have considered 
there to be a period of continuance of active pathology.  38 
C.F.R. § 4.84a.  (The veteran is also in receipt of a 30 
percent rating for a postoperative cataract of the left eye 
with loss of vision and special monthly compensation for loss 
of use of one eye.)  In October 1993, the veteran entered a 
claim for increased rating for bilateral uveitis, indicating 
that he had a flare-up of iritis in the right eye.  

A VA visual examination in December 1993 recorded corrected 
vision in the right eye of 20/30 near and 20/20 at a 
distance.  The left eye vision was counts fingers near and at 
one foot.  The right eye field was restricted.  The diagnosis 
included recurrent uveitis, left worse than the right, 
inactive presently and on a tapering off schedule of 
medication in the right eye.  

The more recent evidence of record, private and VA, 
demonstrates that the veteran has 20/30 near and distant 
vision in the right eye.  A January 2000 VA eye examination 
noted that the most recent flare-up of right eye uveitis was 
in 1996 and the right eye was treated for a viral infection 
in 1997.  The veteran complained that he relied exclusively 
on the right eye for his work and, when he is treated for 
iritis in that eye, he is unable to perform his work, or has 
great difficulty in doing so.  Examination revealed that 
corrected vision of the right eye was 20/30 near and 20/30 
distance.  Corrected vision of the left eye was hand movement 
near and hand movement at distance.  Visual fields were full 
in both eyes.  The relevant diagnosis included recurrent 
iritis of both eyes, with the right eye quiet at present, and 
very early nuclear sclerosis changes of the right eye.  

Using Table V, and the worst of the examination results, the 
measurement of the veteran's visual acuity does not meet the 
schedular requirements for a rating in excess of 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6000.  The veteran's 
corrected right eye visual acuity of  20/30 near and 20/30 
distance, with corrected vision of the left eye at hand 
movement near and hand movement at distance, with no visual 
field deficits, results in a 30 percent schedular rating for 
central visual acuity impairment.  The veteran's left eye 
disability is currently rated at 30 percent, and the veteran 
is currently in receipt of an additional 10 percent rating 
for bilateral uveitis as provided by Diagnostic Code 6000 of 
the rating schedule.  38 C.F.R. 
§ 4.84a.  

However, while the evidence does not demonstrate loss of 
visual acuity or field loss sufficient to warrant a higher 
rating, the additional schedular rating under Diagnostic Code 
6000 also provides for ratings in excess of 10 percent for 
chronic uveitis manifested by pain, rest-requirements, or 
episodic incapacity.  The Board finds that the veteran's 
bilateral uveitis causes some pain and episodic incapacity, 
especially of the right eye, beyond what is contemplated by 
the currently assigned 10 percent rating for bilateral 
uveitis.  The evidence reflects that the veteran's bilateral 
uveitis manifests in periodic flare-ups of uveitis which 
require various treatments, which in turn causes intermittent 
episodes of blurred vision, and difficulty with work because 
of the veteran's exclusive reliance on the right eye for his 
work.  The Board finds that the veteran's testimony regarding 
the acute and transient episodes of blurry vision to be quite 
descriptive of the problem and credible.  The current 10 
percent rating is the minimum rating during active pathology.  
38 C.F.R. § 4.84a, Diagnostic Code 6000.  For these reasons, 
the Board finds that the schedular criteria for a 20 percent 
rating for bilateral uveitis have been met.  38 U.S.C.A. §§ 
1155, 5107; Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.383, 
4.1-4.14, 4.75, 4.83a, 4.84a, Diagnostic Code 6000, Table V 
(2000).  
 

ORDER

A 20 percent schedular rating service-connected bilateral 
uveitis is granted, subject to the governing criteria for the 
payment of monetary awards.





REMAND

Under the provisions of 38 C.F.R. § 3.321(b) (2000), in 
exceptional cases, an extraschedular rating can be provided 
in the interest of justice in cases where the schedular 
ratings are found to be inadequate.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards. 

The evidence reflects that the veteran experiences flare-ups 
of uveitis which have in recent years resulted in 3 to 4 days 
per year missed from work.  A December 1994 letter from a 
private physician, D. H., M.D., indicates that the veteran 
experienced episodes of iritis of the right eye, which 
require treatment with steroid eye drops, occasional steroid 
injections, and dilation of the right pupil to prevent 
adhesions of the iris to the lens, and that, during the time 
the pupil is dilated, the veteran's near vision is blurred.  
Dr. D. H. indicated that the veteran experiences intermittent 
blurred vision from the treatment for iritis, which causes 
difficulty with work, and caused the veteran stress and 
anxiety.  

The January 2000 VA eye examination noted the veteran's 
complaint that he relied exclusively on the right eye for his 
work and, when he is treated for iritis in that eye, he is 
unable to perform his work, or has great difficulty doing so.  
The diagnoses included recurrent iritis of both eyes, with 
the right eye quiet at present, and very early nuclear 
sclerosis changes of the right eye.  The examiner indicated 
that, when the veteran was treated for active iritis of the 
right eye, anti-inflammatory eye drops and cycloplegic agents 
were used for as long as the inflammation was active.  The 
examiner also indicated that, given that the veteran was an 
IRS agent who used his near vision a lot in his field of 
work, and relied exclusively on his right eye for doing so, 
treatment for active iritis of the right eye would 
incapacitate him intermittently for treatment of mild to 
moderate inflammation by mild cycloplegic agents (which last 
from 4 to 6 hours, given 2 to 3 times a day), and severely 
for treatment of severe inflammation by very strong 
cycloplegic agents (used for continuous action 24 hours a 
day).  The examiner noted that the strong medication Atropine 
was long acting and could last up to 2 weeks after the 
medication was discontinued.    

The veteran has also submitted very detailed records of 
treatment and of flare-ups of uveitis, and, as noted in the 
above decision, the Board has found his testimony regarding 
his work impairment to be credible.  The veteran has reported 
that he relies exclusively on the right eye for his work and, 
when he is treated for iritis in the right eye, he is unable 
to perform his work or has great difficulty in doing so.  

Based on this evidence, the Board finds the evidence of 
record presents such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321(b)(1) (2000).  The Board finds 
that the veteran's bilateral uveitis presents an exceptional 
or unusual disability picture with marked interference with 
employment so as to render impractical the application of 
regular schedular rating standards for rating bilateral 
uveitis, so that the criteria for submission for assignment 
of an extraschedular rating for bilateral uveitis are met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1).  

Therefore, a referral to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of an extraschedular rating is warranted and is directed 
below upon Remand.  In this regard, the Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  

Accordingly, this case is Remanded to the RO for the 
following action:

1.  The RO should refer the case to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service, for 
assignment of an extraschedular rating 
for uveitis commensurate with the average 
earning capacity impairment. 

2.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and 
should be afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran has the right to 
submit any additional evidence and/or argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



